Citation Nr: 0914730	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-25 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbar strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1970 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board remanded this matter for 
additional development in February 2007 and again in December 
2007. 


FINDINGS OF FACT

1.  The Veteran's residuals of lumbar strain have not been 
manifested by forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.

2.  The Veteran's residuals of lumbar strain have not been 
manifested by an intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks during the past twelve months.

3.  The Veteran's current degenerative disc disease with 
radiculopathy of the left lower extremity is not related to 
the service-connected residuals of lumbar strain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 
4.25, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the Veteran's claim that the severity of 
his service-connected residuals of lumbar strain warrant a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent disability rating for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine. A 50 
percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of 
entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; or a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in May 2002, which was 
within a year of filing a claim for increased rating in 
January 2003.  During the examination, the Veteran reported 
his back pain to be a 5 on a scale of 1 to 10.  He denied 
weakness or fatigability.  He noted some stiffness.  He 
stated that he suffers flare-ups brought on by standing.  
This impacts his employment as a mail carrier, as he is 
expected to stand or walk for long periods of time.  He takes 
no medication but did have a course of epidural steroids in 
the past.  The VA examiner measured limitations in range of 
motion:  forward flexion was to 80 degrees, extension 
backwards to 15 degrees, rotation to the right and left to 15 
degrees, and bend laterally to 15 degrees.

The May 2002 VA examiner opined that the Veteran's current 
problem, which causes him discomfort, is likely degenerative 
lumbar spondylosis unrelated to the service-connected strain.  
The examiner's opinion is supported by X-rays indicating some 
mild degenerative changes throughout the lumbar spine and 
worse at L5-S1.

A December 2002 VA pain clinic note indicates that the 
Veteran's back pain radiates down to his left lower 
extremity.  He could not lift more than 30 pounds.  He had 
tenderness around the left side of L5 and buttocks with 
muscle spasm.  The clinician had difficulty detecting the 
trigger point.  The most painful spot was at the posterior 
superior iliac spine.

In March 2003, a VA physical therapist issued the Veteran a 
walking cane and a TENS unit.

The Veteran underwent another VA examination in April 2007.  
The examiner did not have access to the Veteran's claims file 
but did review VA electronic treatment records.  The examiner 
recorded pain intensity to be 6 out of 10 with stiffness and 
weakness.  The Veteran used a cane and knee brace in addition 
to medication.  The Veteran reported flare-ups every couple 
of weeks.  He reported five incapacitating episodes per month 
when he had to call in sick from work.  The episodes lasted 
1-2 days.  However, bed rest was not prescribed by a 
physician.  Range of motion was shown to be limited:  forward 
flexion to 40 degrees, extension to 20 degrees.  Right 
lateral flexion was normal.  Left lateral flexion and 
rotation to the left and right were 20 degrees, with normal 
being 30 degrees.  Range of motion was limited by pain but 
not fatigue, weakness, or lack of endurance.  The examiner's 
impression was mild degenerative changes, slightly progressed 
from March 2003.  No spinal stenosis was identified.  The 
examiner diagnosed lumbar degenerative disc disease and 
osteoarthritis and commented that the Veteran is stable from 
a radiological standpoint, however, subjectively he has been 
slowly worsening.  

Private treatment records from February 2007 to October 2007 
show doctor visits for pain management including a September 
2007 epidural steroid injection to treat lumbago and 
radicular leg pain.

A VA examination was conducted in October 2008.  The examiner 
reviewed the Veteran's claims file.  The Veteran reported 
constant lower back pain, but he was able to function without 
the use of narcotic pain medications, and it did not 
interfere with activities of daily living or work.  His past 
level of pain was 6 out of 10 but has increased in the past 
two years to 8 out of 10.  The Veteran also reported constant 
radiating, burning pain, and pins and needles from the left 
lumbar spine to the toes.  He reported calling in sick from 
work 5 days per month on average for the past couple of 
years.  He suffers severe flare-ups weekly for 1-2 days.  The 
Veteran's forward flexion was 40 degrees with pain beginning 
at 10 degrees.  Extension and lateral flexion were 10 
degrees.  Lateral rotation was 30 degrees with pain at 20 
degrees.  The examiner diagnosed degenerative disc disease of 
the lumbar spine.

The October 2008 VA examiner opined that the Veteran's 
degenerative disc disease is less likely than not caused by 
or the result of the service-connected lumbar strain.  The 
examiner's rationale is that the Veteran has worked for the 
postal service for 24 years in a position that requires heavy 
lifting.  Heavy lifting for 24 years has most likely resulted 
in the current degenerative disc disease the lumbar spine, 
and other lumbar spine conditions.  The examiner further 
found the Veteran's radiculopathy of the left lower extremity 
to be unrelated to the service-connected lumbar spine strain.

The extensive medical evidence does not show that a rating in 
excess of 20 percent is warranted for the service-connected 
residuals of lumbar strain.  Both the May 2002 and October 
2008 VA examiners opined that the Veteran's current and 
worsening degenerative disc disease is not caused by the 
service-connected lumbar strain.

Accordingly, the benefit sought on appeal is denied.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in March 2003 of the information and evidence 
needed to substantiate and complete claims for increased 
ratings, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.

To whatever extent Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requiring specific notice of the appropriate 
disability rating and effective date of any grant of service 
connection, and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the specific notice to be given in claims 
for increase, requires more extensive notice, the Board finds 
no prejudice to the appellant in proceeding with the present 
decision.  He appealed the disability evaluations assigned.  
He was given the specific requirements for an increased 
rating for the disability at issue in the rating decision and 
in the statement of the case, so he has actual notice of 
those criteria.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an increased evaluation for residuals of 
lumbar strain is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


